 Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 1 of 28 PageID# 726




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division


ARTURO ESPARZA MACIAS,
et al.,

       Plaintiffs,

V.                                      Civil Action No. 3:19cv830

MONTERREY CONCRETE LLC,
et al.,

       Defendants.


                            MEMORANDUM OPINION


       This matter is before the Court on MONTERREY CONCRETE, LLC

AND JOSE DE LA ROSA'S MOTION TO DISMISS PLAINTIFFS' COMPLAINT (EOF

No. 12) ("Motion to Dismiss").        For the reasons set forth below,

the Motion to Dismiss is granted in part and denied in part, and

Plaintiffs will be granted leave to file an Amended Complaint.

       Arturo Esparza Macias, Victor de los Reyes Rabanales, Cesar

Ivan   Esparza   Aguilar,    Jaime   Marquez   Esparza,    Manuel    Marquez

Esparza, Jacobo Esparza Aguilar, Jose Luis Diaz Gomez, Ricardo

Guadalupe    Gomez     Torres,   Rodrigo    Canales   Salazar,      Bladimir

Guadalupe Macias Esparza, Catarino Odon Hernandez, Francisco Odon

Hernandez,   Reuel     Eugenio   Villagrana    Canales,   Alonso    Cisneros

Ayala, Leopoldo Gonzales, Luis Carlos Romero, and Uriel Cisneros

(collectively    the    "Plaintiffs")      filed   this   action    against
Defendants Monterrey Concrete, LLC ("Monterrey") and Defendant

Jose De La Rosa ("De La Rosa" and with Monterrey the "Defendants"),
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 2 of 28 PageID# 727
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 3 of 28 PageID# 728
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 4 of 28 PageID# 729
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 5 of 28 PageID# 730
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 6 of 28 PageID# 731
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 7 of 28 PageID# 732
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 8 of 28 PageID# 733
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 9 of 28 PageID# 734
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 10 of 28 PageID# 735
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 11 of 28 PageID# 736
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 12 of 28 PageID# 737
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 13 of 28 PageID# 738
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 14 of 28 PageID# 739
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 15 of 28 PageID# 740
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 16 of 28 PageID# 741
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 17 of 28 PageID# 742
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 18 of 28 PageID# 743
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 19 of 28 PageID# 744
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 20 of 28 PageID# 745
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 21 of 28 PageID# 746
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 22 of 28 PageID# 747
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 23 of 28 PageID# 748
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 24 of 28 PageID# 749
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 25 of 28 PageID# 750
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 26 of 28 PageID# 751
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 27 of 28 PageID# 752
Case 3:19-cv-00830-REP Document 52 Filed 09/21/20 Page 28 of 28 PageID# 753
